Dear Ms. Hamilton:
This office is in receipt of the Police Jury's recent request for an opinion.  In the request the Jury asks the following questions:
  1. Can the Natchitoches Parish Police Jury enter into an agreement with the Chamber of Commerce or non profit organizations allowing them the use of the Parish parking lots for the weekend of the Natchitoches Christmas Festival whereby these organizations, in turn, rent out parking spaces for a charge?
  2. Did the Governor follow proper procedure when he reappointed Mr. Paul Fleming to the Red River Waterway Commission after the Jury had submitted the name of Mr. Calvin Braxton as a nominee to this Commission?
Please note that Article VII, Sec. 14 of the La. Const. of 1974 prohibits the donation of funds, credit, property, or things of value of any political subdivision to or for any person, association, or corporation, public or private.  Clearly, the donation of use of the parking lots by the Police Jury to a private corporation for little or no consideration is tantamount to a donation of "something of value" which is expressly prohibited by the constitution.
La.R.S. 41:1211, et seq. pertains to lease of public lands. Thus, a parish may lease land that it owns pursuant to Louisiana's Public Lease Law.
Additionally, Article VII, Sec. 14 (C) allows the Police Jury to enter into a cooperative endeavor agreement with another political subdivision or public or private corporation if there is a valid public purpose for doing so.  La.R.S. 33:1236(28) provides in pertinent part that the jury may regulate the parking of vehicles.
It is therefore the opinion of this office that the Natchitoches Parish Police Jury may either lease the parking lots or enter into a cooperative endeavor agreement exchanging "something of value" for the use of such lots.
With regards to the appointment of Mr. Paul Fleming by the Governor to the Red River Waterway Commission, this office notes that the provisions for appointment are provided specifically in La.R.S. 34:2303.  That statute provides in pertinent part,"  From the list or panel of names submitted, the Governor shall appoint the parish member for the new term or to fill the vacancy as soon as possible after the names of the nominees of the respective nominating bodies have been received by him, subject to the requirements heretofore specified for such membership ".
We trust that the information provided will be of assistance to you.  Should you have any questions, or need further assistance, please do not hesitate to contact us.  With kindest regards,
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             ____________________________ CHARLES H. BRAUD, JR. Assistant Attorney General
RPI/CHB, Jr.:mjb
Date Released: November 29, 2001